DETAILED ACTION
	The following action is in response to application 17/440,540 filed on September 17, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the control step of Fig. 7 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the structural details as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). With regard to Figs. 2 and 7, the figures merely show interconnections between generic boxes and various subsystems. The generic boxes (e.g., figs. 2 and 7), without relevant text, fail to show the required structural and functional details. Further, fig. 7 shows a flow chart using generic symbols, but lacks any relevant text that would provide a proper understanding of the structural details of the method.
It is suggested applicant submit the original drawings from the Certified Copy as the new substitute drawings.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, and 10-11,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee ‘610 (from IDS).  With regard to claims 1 and 8, Lee teaches a control module/method for a vehicle powertrain, the powertrain comprising a transmission 10, an engine 11 and an electric machine (paragraph 29), the engine and the electric machine together delivering a transmission input torque when both the engine and the electric machine are operational, the transmission, the engine and the electric machine together delivering a transmission output torque when both the engine and the electric machine are operational, the transmission being configured to cause a gear upshift from a first gear to a second gear in response to an increase of engine speed (i.e. in response to Th vs. Vsp shift map), wherein the gear ratio of the second gear is lower than the gear ratio of the first gear, wherein the gear upshift comprises a torque phase and an inertia phase (step 215) following the torque phase (step 206), the control module comprising: an input configured to receive an input signal indicative of a requested gear upshift from the first gear to the second gear (paragraph 49); and a processor configured to; (i) determine an engine torque increase from a first engine torque output (Tin (tj)) when the transmission is in the first gear to a second engine torque output (Tin-target(tj)) when the transmission is in the second gear; and (ii) generate a control output to apply the engine torque increase and control a negative torque output of the electric machine during the torque phase (paragraph 51; step 212; when (Tin(tj) > Tin-target(tj)), such that the transmission output torque 404 is maintained substantially constant throughout the torque phase (Fig., 9); wherein the transmission output torque is substantially the same when: the transmission input torque comprises the first engine torque output and the transmission is in the first gear, and the transmission input torque comprises the second engine torque output and the transmission is in the second gear (Fig. 9).  With regard to claim 3, Lee teaches the module, wherein the control output is configured to request an increase of the engine torque from the first engine torque output to the second torque output (step 200) prior to the increase in a negative torque output of the electric machine (step 212).  With regard to claim 6, Lee teaches the module, wherein the transmission 10 is an automatic transmission (paragraph 28).  With regard to claims 7 and 10, Lee teaches the module/method, wherein the control module is configured to receive an input indicative of a requested wheel torque 404 and wherein the control output is configured to control the torque output of the electric machine to meet the requested wheel torque during the torque phase (Fig. 9; reducing ΔTin to maintain the torque request).  With regard to claim 11, Lee teaches a vehicle comprising the module of claim 1 (paragraph 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘610 (from IDS) in view of Kim ‘118.  With regard to claims 1 and 8, Lee teaches a control module/method for a vehicle powertrain, the powertrain comprising a transmission 10, an engine 11 and an electric machine (paragraph 29), the engine and the electric machine together delivering a transmission input torque when both the engine and the electric machine are operational, the transmission, the engine and the electric machine together delivering a transmission output torque when both the engine and the electric machine are operational, the transmission being configured to cause a gear upshift from a first gear to a second gear in response to an increase of engine speed (i.e. in response to Th vs. Vsp shift map), wherein the gear ratio of the second gear is lower than the gear ratio of the first gear, wherein the gear upshift comprises a torque phase and an inertia phase (step 215) following the torque phase (step 206), the control module comprising: an input configured to receive an input signal indicative of a requested gear upshift from the first gear to the second gear (paragraph 49); and a processor configured to; (i) determine an engine torque increase from a first engine torque output (Tin (tj)) when the transmission is in the first gear to a second engine torque output (Tin-target(tj)) when the transmission is in the second gear; and (ii) generate a control output to apply the engine torque increase and control a negative torque output of the electric machine during the torque phase (paragraph 51; step 212; when (Tin(tj) > Tin-target(tj)), such that the transmission output torque 404 is maintained substantially constant throughout the torque phase (Fig., 9); wherein the transmission output torque is substantially the same when: the transmission input torque comprises the first engine torque output and the transmission is in the first gear, and the transmission input torque comprises the second engine torque output and the transmission is in the second gear (Fig. 9).  Lee lacks the teachings of the specific details of the electric machine  Kim teaches a similar module comprising a transmission, an engine and an electric machine (Col. 3. Lines 35-42)), the engine and the electric machine together delivering a transmission input torque when both the engine and the electric machine are operational, the transmission, the engine and the electric machine together delivering a transmission output torque when both the engine and the electric machine are operational, the transmission being configured to cause a gear upshift from a first gear to a second gear in response to an increase of engine speed, wherein the gear ratio of the second gear is lower than the gear ratio of the first gear, and generate a control output to apply the engine torque increase and control a negative torque output of the electric machine during the upshift (Fig. 4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the subject invention to modify Lee to employ a motor generator as the electric machine in view of Kim in order to provide more flexibility in fuel reduction controls.  With regard to claims 2 and 9, Kim teaches the module, wherein the electric machine is operated as a generator (Col. 9, line 40).  With regard to claim 3, Lee teaches the module, wherein the control output is configured to request an increase of the engine torque from the first engine torque output to the second torque output (step 200) prior to the increase in a negative torque output of the electric machine (step 212).  With regard to claim 5, Kim teaches the module, wherein the electric machine is an electric motor (Col. 3, lines 38-39).  With regard to claim 6, Lee teaches the module, wherein the transmission 10 is an automatic transmission (paragraph 28).  With regard to claims 7 and 10, Lee teaches the module/method, wherein the control module is configured to receive an input indicative of a requested wheel torque 404 and wherein the control output is configured to control the torque output of the electric machine to meet the requested wheel torque during the torque phase (Fig. 9; reducing ΔTin to maintain the torque request).  With regard to claim 11, Lee and Kim teach a vehicle comprising the module of claim 1 (paragraph 2).



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Meyer ‘635.  With regard to claim 4, Lee teaches the module, but lacks the specific teaching wherein the electric motor is an integrated starter generator.  Meyer teaches a similar control module comprising an engine 110, a transmission 125, and an integrated starter generator 142, wherein the ISG may reduce the transmission input torque during a gearshift to reduce driveline torque disturbances (paragraph 4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the subject invention to employ an ISG as the electric motor in view of Meyer in order to reduce space in the transmission housing.  
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the module as claimed, and particularly wherein the control output is configured to vary the rate of the engine torque increase in dependence on the gear ratio of the first gear and the second gear, and including the remaining structure and controls of claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soliman ‘778 has been cited to show a similar module comprising an engine 28, CISG 30 and transmission, wherein the CISG is available for torque modulation (step 162) during a shift.
Shelton ‘117 has been cited to show a similar module wherein the engine speed at the first gear and second gear are determined, and torque of an electric machine 16 is modulated (step 56) during a torque phase (step 42) of an upshift (step 46) (Figs. 3A-3C).


FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	




Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



November 30, 2022